Citation Nr: 1515169	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to October 6, 2010 for the award of service connection for lumbar herniated disc at L5-S1.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1987, from May 1987 to September 1992, and from April 1999 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for lumbar herniated disc at L5-S1with fecal leakage and assigned a 40 percent rating, effective October 6, 2010.  In a September 2013 rating decision, the RO assigned a separate 10 percent rating for fecal leakage with hemorrhoids effective August 23, 2013.  This issue is not on appeal.


FINDING OF FACT

The Veteran's claim to reopen the issue of entitlement to service connection for lumbar herniated disc at L5-S1, following the most recent prior final denial in a May 2009 rating decision, was received by VA on October 6, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to October 6, 2010 for the award of service connection for lumbar herniated disc at L5-S1 have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.160, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the "downstream" issue of entitlement to an effective date prior to October 6, 2010 for the award of service connection for lumbar herniated disc at L5-S1, which stems from a notice of disagreement with the effective date assigned in a rating decision which awarded service connection for the disability at issue.  38 C.F.R. § 3.159(b)(3) (2015).  In cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning the "downstream" effective date element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

Regarding the duty to assist as it pertains to the earlier effective date appeal, VA has secured or attempted to secure all relevant documentation.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In the July 2012 rating decision, the RO granted service connection for lumbar herniated disc at L5-S1.  The effective date of the award was set as October 6, 2010.  The Veteran contends that an earlier effective date of August 29, 2007, the day after his separation from service, is warranted because the onset of his low back disability was in June 2007 while in service.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

Historically, the Veteran filed his original claim for service connection for "back injury, lumbago" in June 2007.  He submitted a VA Form 526 with a signed "Fly In Claim Request" attached, which was received by VA on June 22, 2007.  

A May 2009 rating decision denied the claim, and the notice of that rating decision was issued on May 5, 2009.  In a statement received in May 2009, the Veteran indicated his disagreement.  The RO issued a statement of the case (SOC) on January 25, 2010.  Thereafter, on October 6, 2010, VA received a VA Form-9 (Appeal to Board of Veterans' Appeal) wherein the Veteran expressed his disagreement with the January 2010 SOC denying his claim for service connection for low back disability.

The Board observes that the Veteran initially filed a notice of disagreement in May 2009, within the one year period to appeal the May 2009 rating decision.  However, the time period in which to complete such an appeal is 60 days from the date of issuance of the SOC, or the remainder of the one-year period following issuance of a notice of an adverse determination.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).

The 60 day period from the issuance of the SOC in January 2010 in which to complete an appeal of the May 2009 rating decision expired on March 25, 2010.  Thereafter, the one-year period to appeal the May 2009 rating decision by submission of a substantive appeal expired on May 6, 2010, one year from the date of issuance of notice thereof.  As such, the Veteran's October 2010 VA Form-9 cannot be construed as a substantive appeal to the May 2009 rating decision.  As such, the May 2009 rating decision became final.  38 U.S.C.A. § 7105.

The Veteran was notified of the status of his appeal in a letter dated July 2011, which explained that the Veteran's VA Form-9 received by VA on October 6, 2010 was late and is not a valid appeal but it has been construed as a claim to reopen his claim for service connection for low back condition.

Prior to October 6, 2010, nothing in the record can be reasonably viewed as a claim to reopen the issue of service connection for lumbar herniated disc at L5-S1.  Communications were received from the Veteran in February 2010, April 2010 and May 2010; however, these communications did not specify his desire to pursue his appeal for the denial of service connection for low back disability.  Rather, the communications were related to a claim for an earlier effective date for service-connected cervical spine disability.

The Veteran contends that he requested an extension to file a substantive appeal in April 2010 and submitted a copy of a statement dated April 11, 2010 and titled "Request for time extension to file VA Form 9 "Low Back Denial" Appeal."  That statement indicates that he is filing a request to extend his appeal deadline to December 1, 2010 and that his request is predicated on the fact that "at present, I am undergoing a family crisis of a personal nature and am engaged in family counseling to cope with my crisis.  ... I cannot devote the time necessary to address your claim denial until such time as I have resolved my family crisis.  ...  I fully expect to have accomplished my VA Form 9 "low back denial" Appeal on or before November 1, 2010."  However, this statement was not received by VA until May 6, 2013, at the same time he filed his May 2013 substantive appeal as to his present claim for an earlier effective date for low back disability.  He re-submitted the copy of the statement dated in April 2010 to the Board in January 2014.

The Board finds that the Veteran's assertions that he requested an extension to file a VA Form-9 in April 2010 to be not credible.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.").  The Veteran did not mention the fact that he requested an extension to file a Form 9 for the low back claim, when he filed a VA Form-9 in October 2010.  In his May 2013 substantive appeal, he argued that he "did [] not become aware that [VA] failed to act on my extension request until the April 18, 2013 [SOC] where it was made clear that [VA] had not acted on it."  However, as discussed earlier, the Veteran was notified of the fact that the VA Form-9 received in October 2010 was late and is not a valid appeal by the RO's July 2011 letter.  Despite having been informed that his October 2010 VA Form-9 was too late, he did not mention the fact that he made an extension request in April 2010 until May 2013, almost two years later.  Further, although the Veteran claims in the statement dated April 2010 that he was undergoing a family crisis and could not devote the time necessary to address the claim denial, the record reflects that other communications relating to a different appeal were received at that time.

With regard to the date the low back disability arose, an August 2011 VA lumbar spine examination report shows a diagnosis of lumbar herniated disc at L5-S1 and states that the Veteran's complaints of low back pain began in June 2007.  The Board therefore finds that the Veteran's "disability arose" clearly prior to the date of his claim to reopen the issue of service connection for low back disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; cf. DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011)("entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.").  However, given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for lumbar herniated disc at L5-S1 is October 6, 2010.

Accordingly, the Board finds that an effective date prior to October 6, 2010 for the award of service connection for lumbar herniated disc at L5-S1 is not warranted.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date prior to October 6, 2010 for the award of service connection for lumbar herniated disc at L5-S1 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


